DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the RCE noted above.
Claims 2-6, 8-12 & 14-18 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Claim Objections
Claim 4 is objected to because of the following phrase  “indicate in a shutdown”.  The phrase appears to be a typographical error. Appropriate correction is required.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 4, for example, is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of US 9262650 B2 to Nimura et al (“Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 4 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: “wherein the second processor is coupled to the second memory and configured to execute a process including: encoding, by using a cipher key, the data stored in the second memory of the information processing apparatus, and recording the cipher key used in the encoding of the data in the second memory”
However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitations noted above, resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Accordingly, claims 2-6, 8-12 & 14-18 are rejected based upon the same analysis.  
The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to execute a security process…as recited in at least claim 4. 
to activate one of a Basic Input/Output System (BIOS) or an Extensible Firmware Interface (EFI) …as recited in at least claim 4.
to thereby execute the security process … as recited in at least claim 4.
to perform a data deletion process through the activated BIOS… as recited in at least claim 4.
for executing processing by a communication control device… as recited by at least claim 10. 
to execute a security process… as recited by at least claim 10. 
to activate one of a Basic Input/Output System (BIOS) or an Extensible Firmware Interface (EFI) … as recited by at least claim 10. 
to thereby execute the security process… as recited by at least claim 10.
to access an information processing apparatus in which data is stored… as recited by at least claim 10. 
to perform a data deletion process…as recited by at least claim 10.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4, 5, 8, 10, 11, 14, 16, & 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto et al (U.S. Patent Application Publication No. 20060234679 A1)(“ Matsumoto”) in view of Matsuoka (5944828) (“Matsuoka”) and further in view of lsikoff (5748084) (“Isikoff”). 

As per claims 4, 10 & 16: Matsumoto discloses:
A communication control device (e.g. service server) configured to access an information processing apparatus (mobile terminal device) in which data is stored (¶¶ [0033],[0034], [0103]; fig. 1 & related text),
a memory (¶¶ [0033],[0034], [0103]; fig. 1 & related text),, and
a processor coupled to the memory (¶¶ [0033],[0034], [0103]; fig. 1 & related text), and the processor configured to:
acquire an operational mode (information protection request) of the information processing apparatus (mobile terminal device 7)  according to an instruction received via a network to execute a security process (¶¶ [0106], [0123] [0156], [0048], [0155] & Fig. 6B);), 
determine whether or not the acquired operational mode of the information processing apparatus indicates a [lost/stolen] mode. 
transmit, when the acquired operational mode of the information processing apparatus indicates that the information processing apparatus is in the [lost/stolen] mode, an activation command (remote operation packet/ protection mode) and a data deletion (remote operation packet/ protection process) command, to the information processing apparatus (¶¶ [0132], [0133] [0182]), 
the data deletion command being a command to thereby execute the security process by controlling the information processing apparatus to perform a data deletion process through […] deleting at least a portion of the data stored in the information processing apparatus (¶ [0054], [0150], [0169])

Matsumoto does not but Matsuoka discloses: 
determine whether or not the acquired operational mode of the information processing apparatus indicates in a shutdown mode in which a power source of the information processing apparatus is deactivated 
transmit, [commands] when the acquired operational mode of the information processing apparatus indicates that the information processing apparatus is in the shutdown mode (col. 4, lines 25-42; The SMI controller 11 is an interrupt controller which, as will be discussed later, makes an SM interrupt (SMI) to the CPU 1 in accordance with the input from the power supply controller 8 (the ON action of the power switch 9) in, for example, a standby mode. The non-volatile memory (EEPROM) 12 is a memory installed inside the system and is used to save address information for designating the resume area (H area) 5A…… the causes for power ON/OFF include an event oriented 35 from a power ON/OFF function associated with the opening/closing operation of the display panel of the display unit 6 and an event oriented from an automatic system power off function besides the ON/OFF operation of the power switch 9….; col. 5, lines 32-41,  When a user sets the power switch 9 off (power-off setting process) then, for example, the BIOS 4 proceeds to a suspend process in response to an SMI. received from the power supply controller 8 (steps Sl and S2)),
the activation command being a command to activate one of a Basic Input/Output System (BIOS) or an Extensible Firmware Interface (EFI) of the information processing apparatus, without 2Application No.: 14/982,943 activating an operating system of the information processing apparatus (col. 5, lines 32-41,  When a user sets the power switch 9 off (power-off setting process) then, for example, the BIOS 4 proceeds to a suspend process in response to an SMI. received from the power supply controller 8 (steps Sl and S2); col. 8, lines 41-51; when the user switches the power switch 9 in the case where the standby mode has been released or in 

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Matsumoto’s teachings to include the function of activating BIOS for a device based on power status, as disclosed by Matsuoka, to enable control of the target device thereby effectively controlling the target device by applying the appropriate action/command without interruption or loss of power (Matsuoka: col. 2, lines 7-24) . 

Matsumoto/ Matsuoka, does not disclose the data deletion command being a command to thereby execute the security process by controlling the information processing apparatus to perform a data deletion process through the activated BIOS or EFI including deleting at least a portion of the data stored in the information processing apparatus. 

Isikoff, however, discloses the data deletion command being a command to thereby execute the security process by controlling the information processing apparatus to perform a data deletion process through the activated BIOS or EFI including deleting at least a portion of the data stored in the information processing apparatus (Col. 10, lines 11-21; specifically, when the received pager message indicates theft, the activation logic may pass an output actuation signal to immediately initiate low-level or bios security functions, and also activate transmitter 208 to broadcast the 15 ID number stored in ROM 210. In general, data reception capabilities 

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Matsumoto/ Matsuoka’s teachings to include the function of executing a deletion process within a BIOS, as disclosed by Isikoff, to secure deletion of proprietary data in the event the data is compromised thereby improving data security (Isikoff,: col. 1, lines 10-45).

Additionally, the Examiner notes that the at least following limitations are intended use limitations which are not given patentable weight:
to execute a security process…as recited in at least claim 4. 
to activate one of a Basic Input/Output System (BIOS) or an Extensible Firmware Interface (EFI) …as recited in at least claim 4.
to thereby execute the security process … as recited in at least claim 4.
to perform a data deletion process through the activated BIOS… as recited in at least claim 4.
for executing processing by a communication control device… as recited by at least claim 10. 
to execute a security process… as recited by at least claim 10. 
to activate one of a Basic Input/Output System (BIOS) or an Extensible Firmware Interface (EFI) … as recited by at least claim 10. 
to thereby execute the security process… as recited by at least claim 10.
to access an information processing apparatus in which data is stored… as recited by at least claim 10. 
to perform a data deletion process…as recited by at least claim 10.

The intended use limitations noted above were considered but are not given patentable weight because they’re not positively claimed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Applicants are reminded that optional or conditional elements (e.g. transmit, when the acquired operational mode of the information processing apparatus indicates that the information processing apparatus is in the shutdown mode, an activation command and a data deletion command) do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C.:  “Language that suggests or makes 

As per claims 2, 8 & 14: Matsumoto/Matsuoka/ lsikoff discloses as shown above.
Matsumoto further discloses wherein the data deletion process implements the deletion of the at least a portion of the data stored in the information processing apparatus based on a range information which indicates range of data to be deleted by the information processing apparatus (¶¶ [0169], [0054]).

As per claims 5, 11 & 17: Matsumoto/Matsuoka/ lsikoff discloses as shown above.
Matsumoto further disclose store the data deletion command and/or the activation command in the memory in a case that a residual power acquired from the information processing apparatus is equal to or less than a given value (¶¶ [0088], [0161], [0188]); and transmit the data deletion command and/or the activation command to the information processing apparatus in a case that the residual power exceeds the given value (¶¶ [0088], [0161], [0188]).

s 3, 9 & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Matsuoka in view of lsikoff  and further in view of Blair et al (US 7865172 B2) (“Blair”). 

As per claims 3, 9 & 15: Matsumoto/ Matsuoka/ lsikoff discloses as shown above.
Matsumoto does not disclose wherein the portion of the data includes a cipher key used to encode the data stored in the information processing apparatus , andthe data deletion process deletes the cipher key stored in the information processing apparatus.
Blair, however, disclose wherein the portion of the data includes a cipher key used to encode the data stored in the information processing apparatus (column 2, lines 19-45), and the data deletion process deletes the cipher key stored in the information processing apparatus (column 3, lines 19-28; column 4, lines 2-9)..

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Matsumoto’s teachings to include the function of deleting a key used for encoding data, as disclosed by Blair, to protect data from unauthorized use thereby improving data security (See Blair, column 1, lines 11-25). 

Claim 6, 12 & 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Matsuoka in view of lsikoff and further in view of Furukawa et al  (US 6225708 B1) (“Furukawa”).  

As per claims 6, 12 & 18: Matsumoto/Matsuoka/ lsikoff discloses as shown above.
Matsumoto does not disclose a first power source circuit configured to supply power to the communication control device; And a power source switch configured to supply power to the communication control device by switching to either a power supply received from a second power source circuit of  the information processing apparatus which is configured to supply power to the communication control device, or a power supply received from the first power source circuit; wherein the processor is further configured to issue, in the event that the residual power acquired from the information processing apparatus is equal to or less than the given value, an instruction to the power source switch to switch to the power supply received from the power source circuit.

Furukawa, however, discloses a first power source circuit configured to supply power to the communication control device; And a power source switch configured to supply power to the communication control device by switching to either a power supply received from a second power source circuit of  the information processing apparatus which is configured to supply power to the communication control device, or a power supply received from the first power source circuit; wherein the processor is further configured to issue, in the event that the residual power acquired from the information processing apparatus is equal to or less than the given value, an instruction to the power source switch to switch to the power supply received from the power source circuit  (col. 3, line 51- col. 4, lines 27).

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Matsumoto’s teachings to include the uninterruptable power supply for a device, as disclosed by Furukawa, to protect data being lost as a result of power interruption thereby enhancing functionally of the device (Furukawa at col. 1, lines 34-48). 

Response to Arguments
Applicant’s arguments with respect to at least claims  4, 10 & 16 have been considered but are moot in view of the new ground of rejection.

Rejection under 35 U.S.C. § 101
Applicants arguments (pages 1-2) are persuasive and the rejection is hereby withdrawn.
Double Patenting Rejection:
Applicant argues (page 2):
As previously requested, Applicant respectfully request to address any obviousness-type double patenting issues remaining once the rejection of the claims is resolved and that the rejection be reconsidered in light of the claims presented in this Amendment.

The Examiner, however, respectfully disagrees. In the absence of an approved terminal disclaimer, the Double Patenting rejection is maintained. 

Rejection under 35 U.S.C. § 103
Applicant’s arguments with respect to at least claims  4, 10 & 16 have been considered but are moot in view of the new ground of rejection. See the new rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
US 20060253904 A1 discloses 
A system and method for securing and tracking an electronic device. The system includes hardware, software and firmware components that cooperate to allow tracking, disabling, and other interaction with the stolen electronic device. The system includes an application component, non-viewable component and Basic Input/Output Subsystem (BIOS) component that are present on the electronic device. The BIOS component maintains the secured environment of the application and non-viewable components. If only the application component was provided, a simple low level format of the hard disk drive would remove the application and bypass the security features. The system implements an "application and BIOS" based solution to electronic device security. 


US 20090089887 A1 discloses:
A manageability engine of a processor based device and a host theft-deterrence agent of the processor based device, jointly implement a theft-deterrence protocol with a theft-deterrence service, remotely disposed from the processor based device, to deter theft of the processor based device. The host theft-deterrence agent is configured to operate in a processor operated application execution environment of the processor based device, and the manageability engine is configured to operate outside the application execution environment. 


Rakavy et al (US 5978912 A) discloses:
A method and system of communicating with a computer through a network prior to booting the computer's operating system or after operating system failure is provided. A multitasking kernel is implemented in a network enhanced BIOS. External references in a NIC device driver are resolved to reference services provided by the network enhanced BIOS. A workstation coupled to the computer through a network may be used to access and set status on the computer prior to loading the 

Eda (US 20020178242 A1) discloses:
A flash ROM stores an initial BIOS in a local computer. The initial BIOS is a program that the local computer needs at least for accessing a BIOS server. The server contains a subsequent BIOS. A processor of the local computer tries to access the server under the control of the initial BIOS, in a start-up process of the local computer. In the case where the accessing to the server is succeeded, the subsequent BIOS is transferred from the server to the local computer. The processor executes a process in accordance with the subsequent BIOS.

Ferren et al (US 20080034224) discloses in at least the abstract:
Data in a portable electronic device is protected by using external and internal status detection means to determine if the device is misplaced, lost, or stolen. The device then takes, singly or in combination, one of several actions to protect the data on the device, including declaring its location to an owner or service provider, locking the device or specific functions of the device to disable all data retrieval functionality, erasing or overwriting all the stored data in the device or, where the data has been stored in the device in an encrypted format, destroying an internally-stored encryption key, thereby preventing unauthorized access to the encrypted data in the device. 
Hazra et al (U.S. Patent No. 20090248827) discloses in at least the abstract:
A theft-deterrence process enabling a theft-deterrence server, remotely disposed from the processor based device, to deter or thwart theft of the processor based device, is disclosed herein. In various embodiments, the theft-deterrence process employs connection and network independent communication for at least one direction between the theft deterrence server and the processor based device.

Matsushita et al (US 20060278701 A1) discloses:

[0040] Even if the power supply is turned off during erasure, the BIOS memorizes that the self-erasing program is activated and 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on 5712727575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAMON OBEID/Primary Examiner, Art Unit 3685